DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Official Action is in response to applicant submission filed 2/18/2021 requesting not to proceed with the First Action Interview. The application is now due for action by the Office.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10597658. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to the same oligonucleotide inhibitors and methods of use. For example, claim 1 of the patent anticipates the instant claim 1.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9, 10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giannecchini et al (Arch Virol Vol.154:821-832, 2009).
Giannecchini et al have disclosed the use of phosphorothioate antisense oligonucleotides targeted within the 5’ region of the PB2 gene of influenza A. oligonucleotides disclosed therein comprise recited sequences of the invention. The oligonucleotide “5-15b” would comprise the instant SEQID NO:45 and the disclosed “5-15e” would comprise recited SEQ ID NO:46, for example. It has been disclosed the use of antisense targeting the recited region to inhibit influenza A. While the entire reference is relevant and relied on. Applicant is directed to the abstract, Figure 1, Figure 2, Figure 4, and the entire discussion section, for example.


Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannecchini (Arch Virol Vol.154:821-832, 2009) in view of Vester et al (biochemistry Vol43(42):13233-13241) and Dale et al. (US20170191062).
Giannecchini et al have disclosed the use of phosphorothioate antisense oligonucleotides targeted within the 5’ region of the PB2 gene of influenza A. oligonucleotides disclosed therein comprise recited sequences of the invention. The oligonucleotide “5-15b” would comprise the instant SEQID NO:45 and the disclosed “5-15e” would comprise recited SEQ ID NO:46, for example. These oligonucleotides are overlapped by the instant SEQ ID NO:110-112 and 137, 148, and 149 sequences, for example. It has been disclosed the use of antisense targeting the recited region to inhibit influenza A. It has been taught that antisense towards Influenza genes should target, conserved regions where the same region of the invention is targeted by Giannecchini et al. While some of the claimed oligonucleotides are disclosed by Giannecchini et al, others would be obvious since Giannecchini et al have taught to target within the same region. All of the recited sequences are within the sequence shown in Figure 3, for example. One in the art would clearly recognize that optimizing antisense oligonucleotides within a known and conserved region would be well within the skill of the ordinary artisan where Giannecchini et al exemplify such optimization via selectin various targets within the region and also testing various lengths of the sequence they found most effective, for example. Giannecchini et al have taught that their findings “indicate that the packaging signal at the 5’ end of the PB2 RNA is an interesting target for design of new anti-influenza-virus compounds.” Further on page 822 it has been taught that “the polymerase gene, which appear to play a key role in the hierarchy of segment interaction, have been shown to contain highly conserved regions located within their packaging signals”. While the entire reference is relevant and relied on, applicant is directed to the abstract, Figure 1, Figure 2, Figure 4, Figure 5, and the entire discussion section, for example. Giannecchini et al do not specifically teach the use of LNA or the recited modifications recited in the claims. While the examiner believes that the use of such modifications were well known and routinely used at the time of filing, the following references provide evidence.
Vester et al teaches the use of LNA modifications in the antisense art where they have taught that the modification provide for enhances hybridization properties which are beneficial in antisense compounds. Vaster et al have taught that oligonucleotides can contain 1 or more LNA modification in various patterns, including gapmers which provide for Rnase recruitment, for example. The entire reference is relevant and relied on.
Dale et al have taught various nucleic acid inhibitors, including antisense, of influenza A and have taught to target conserved regions between viral strains. Dale et al have also taught to target conserved regions including within PB2. It has been disclosed various chemical modifications including LNA modifications and also modified linkages. While the entire reference is relevant, applicant is directed to paragraphs 4, 7, 8, 15-18, 34, 40, 46, 49, 56, 57, 81, 83, 85, 86, 113, and 130.
It would have been obvious to design and test further antisense compounds targeting the packaging signal at the 5’ end of the PB2 RNA since it has been taught as an interesting target for design of new anti-influenza-virus compounds. Giannecchini have demonstrated success in targeting this known conserved region.  The use of known modifications routinely used in the antisense art do not define the invention from the prior art.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN MCGARRY/Primary Examiner, Art Unit 1635